Title: To George Washington from Alexander Murray, 8 July 1794 [letter not found]
From: Alexander Murray
To: Washington, George

Letter not found: from Alexander Murray, 8 July 1794. The entry for 12 July in GW’s journal of proceedings lists among the papers sent "to the Secy. of War for his consideration" a letter "from Alexr. Murray 8 July ’94. soliciting naval appointment" (JPPDorothy Twohig, ed. The Journal of the Proceedings of the President, 1793–1797. Charlottesville, Va., 1981., 312). The cover of that letter, addressed "The President of the United States," is in DNA: RG 45, 1794-1800: Applications for Appointment to Navy Organizations.